                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN ,- DIVISION
                                  No. 7:97-CR-98-lF

UNITED STATES OF AMERICA,                        )
                                                 )
              v.                                 )          REASSIGNMENT ORDER
                                                 )
EMMETT MADISON GRAHAM, JR.                       )
                                                 )
              Defendant.                         )




       At the direction of the Co,urt, and for the continued efficient administration of justice, the

above-captioned case is reassigned to the Honorable Terrence W. Boyle, United States District

Judge, for all further proceedings. Senior United States District Judge James C. Fox is no longer

assigned to the case. All future documents shall reflect the revised case number of 7:97-CR-

98-lBO.



       SO ORDERED. This the 5th day of October, 2018.




                                                             1E:~
                                                             Clerk of Court
